Citation Nr: 0943429	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for left eye glaucoma and blindness has 
been received.

2.  Entitlement to service connection for left eye glaucoma 
and blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO, inter 
alia, declined to reopen the Veteran's claim for service 
connection for left eye glaucoma and blindness.  The Veteran 
filed a notice of disagreement (NOD) in March 2006, and the 
RO issued a statement of the case (SOC) in January 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2007.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim for service connection 
has been received because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly-and given the Board's favorable disposition of 
the petition to reopen-the Board has characterized the 
appeal as encompassing both matters set forth on the title 
page.

The record reflects that the Veteran was previously 
represented by Disabled American Veterans (DAV), and that he 
revoked his  power of attorney in favor of that organization 
in April 2004.  In a July 2004 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative), 
the Veteran appointed the Colorado Division of Veterans 
Affairs as his representative.  In March 2005, the Veteran 
filed another VA Form 21-22 appointing Veterans of Foreign 
Wars of the United States as his representative; that 
organization has since entered argument on the Veteran's 
behalf.  The Board recognizes the change in representation.

The Board's decision reopening the claim for service 
connection for left eye glaucoma and blindness is set forth 
below.  The claim for service connection, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a May 1979 rating decision, the RO denied service 
connection for a left eye disability, to include glaucoma and 
retinoschisis; although notified of the denial in a letter 
dated in June 1979, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the May 
1979 denial of the claim for service connection includes new 
evidence that relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1979 denial of service connection for a left 
eye disability, to include glaucoma and retinoschisis, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the May 1979 denial 
is new and material, the criteria for reopening the claim for 
service connection for left eye glaucoma and blindness are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the request to reopen the 
claim for service connection for a left eye disability, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In a May 1979 rating decision, the RO denied service 
connection for a left eye disability, finding that the 
Veteran had a pre-existing left eye condition (poor vision 
and retinoschisis) and that there was no evidence that this 
condition was aggravated while in service.  The pertinent 
evidence of record at the time of the May 1979 rating 
decision included the Veteran's service treatment records, 
which showed that at the time of enlistment, the Veteran had 
poor vision in his left eye (correctible to 20/30), which was 
later explained as resulting from being hit in the eye with a 
stick as a child.  The Veteran was later diagnosed with 
retinoschisis and given Diamox.  At discharge, his left eye 
visual acuity was correctible to 20/40.  Private treatment 
records from Dr. Barker reflect that the Veteran was 
diagnosed with glaucoma in March 1974 and underwent three 
surgeries for his left eye later that year.  

The Veteran was notified of the May 1979 decision, but he did 
not initiate an appeal.  Therefore, the May 1979 decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In this appeal, the Veteran sought to reopen his claim for 
service connection in November 2003.  Regarding petitions to 
reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).
.
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 1979 RO denial of service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the record since the RO's prior 
denial consists of VA treatment records dated through October 
2004; the reports of May 2004 and July 2005 VA examinations; 
and private treatment records from Kaiser Permanente, Dr. 
Barker, and Dr. Ammons; the transcript of the August 2009 
hearing; and various lay statements provided by the Veteran.  

VA outpatient treatment records reflect ongoing treatment for 
glaucoma and blindness of the left eye.  Private treatment 
records also reflect treatment for left eye glaucoma and 
blindness.  In a September 2008 letter, Dr. Ammons opined 
that the fact that the Veteran was given Diamox in January 
1968, suggests that the Veteran had high pressure from 
glaucoma during military service.  The July 2005 VA examiner 
opined that it is not uncommon for glaucoma to develop many 
years after trauma.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a 
left eye disability.  At the time of the May 1979 rating 
decision, there was no medical evidence that the Veteran had 
glaucoma during military service.  The additionally received 
records include Dr. Ammons opinion that the fact that the 
Veteran was treated with Diamox suggests that he had glaucoma 
during service.  This evidence is new, in that it was not 
previously before agency decision makers, and relates to 
unestablished facts needed to establish service connection 
(i.e., whether the Veteran has current eye disability that 
had its onset in, or is medically related to service).  Thus, 
this evidence also raises a reasonable possibility of 
substantiating the claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
left eye disability are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for left eye glaucoma and blindness, to this 
limited extent, the appeal is granted.




REMAND

The Board finds that further RO action on the claim for 
service connection for a left eye disability, on the merits, 
is warranted.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In addition to the evidence providing a basis for reopening 
the claim, as discussed above, VA records associated with the 
claims file include notations that the Veteran's  blindness 
of the left eye is secondary to trauma that occurred at age 
6.  This evidence tends to suggest that the Veteran may have 
had a pre-existing left eye disability at service entry.  The 
evidence also reflects that the Veteran was diagnosed with 
retinoschisis during service and was given Diamox, a 
medication typically used to treat glaucoma.  The first 
documented evidence of glaucoma is in March 1974.  As noted 
above, in a September 2008 letter, Dr. Ammons provided an 
opinion suggesting the Veteran had glaucoma during service, 
however, this opinion is not sufficiently definitive to 
resolve the claim for service connection, on the merits.

Also relevant to this appeal, the Veteran testified during 
the August 2009 Board hearing that his left eye disability 
was aggravated during an electrical fire in March 1966.  In 
this regard, he submitted ship logs, which reflect that there 
was an electrical fire in March 1966.  His service treatment 
records show that he was seen several days later in the eye 
clinic for what appears to have been a routine visual acuity 
check (the electrical fire was not noted).

Given the above, the Board finds that further examination and 
a more definitive medical opinion-based on full 
consideration of the Veteran's documented history and 
assertions-that addresses the questions of re-existing 
disability, and in-service incurrence or aggravation of left 
eye disability, is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
eye examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the VA 
Eastern Colorado Heath Care System dated from May 1976 to 
April 1981, and March 2004 through February 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for a left eye disability from VA eastern Colorado 
Health Care System prior to May 1976, from April 1981 to 
March 2004, and since February 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Also. the RO should obtain the Veteran's records from the 
Social Security Administration (SSA).  The claim file 
reflects that the Veteran has received disability benefits 
from the SSA since 1994.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  Id.  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the Veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A.§ 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  The RO's 
readjudication of the claim should include specific 
consideration of 38 U.S.C.A. § 1111 and Wagner (cited to 
above).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
Eastern Colorado Health Care System all 
records of evaluation and/or treatment for 
the Veteran's left eye prior to May 1976, 
from April 1981 to March 2004, and since 
February 2005.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should request that SSA furnish 
a copy of its decision awarding the 
Veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.


3.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for a left 
eye disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the Veteran's 
response expires, the RO should arrange for 
the Veteran to undergo VA examination of 
the left eye, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The physician should identify all current 
eye disability/ies, to include glaucoma.  
Then, with respect to each such diagnosed 
disability, the physician should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) the current left 
eye disability is the result of disease or 
injury incurred or aggravated during 
service.

In rendering the requested opinion with 
respect to each diagnosed left eye 
disability, the physician should address he 
following:  (a) whether the disability pre-
existed the Veteran's entrance into 
military service; and, if so (b) whether 
the disability is the result of aggravation 
(i.e., permanent worsening beyond its 
natural progression) in or as a result of 
service; and, if not (c) whether the 
disability is otherwise medically related 
to service, to include the March 1966 
electrical fire.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the reopened 
claim for service connection, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority (to include 38 U.S.C.A. § 1111 
and Wagner (cited to above)).

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


